Citation Nr: 0422329	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected seborrheic dermatitis of the scalp, prior 
to September 29, 2000.  

2.  Entitlement to a rating in excess of 30 percent for 
service-connected seborrheic dermatitis of the scalp, since 
September 29, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from October 1948 to 
October 1951.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, wherein the RO denied the veteran's claim for an 
increased rating for seborrheic dermatitis of the scalp.  The 
veteran appealed that rating action.  

In July 2003, the Board remanded this matter to the RO for 
further development.  The case has been returned to the Board 
for appellate review.  However, for reasons set forth below, 
the appeal is REMANDED (again) to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following.  VA will notify the veteran if further action is 
required on his part.  

Subsequent to the July 2003 remand, the RO increased the 
disability evaluation for the service-connected skin 
disorder.  As a result, the appeal must be treated as a 
multi-tiered claim.  On July 25, 2000, a claim was received 
from the veteran for an increased rating for seborrheic 
dermatitis of the scalp.  At that time the disability was 
rated as 10 percent disabling.  In a rating action dated in 
April 2004, the RO increased the disability evaluation of the 
service-connected skin disorder to 30 percent, effective July 
25, 2000.  As the effective date did not date back to the 
date of the original claim (July 25, 2000), the issue is 
framed as multi-tiered.  


REMAND

In July 2003, the Board remanded this matter to the RO for 
further development.  Specifically, the Board directed the RO 
to provide the veteran a VA dermatology examination during an 
active stage of his service-connected seborrheic dermatitis 
of the scalp, if possible.  Although an examination was 
conducted March 2004, it was not done during an active stage 
of the veteran's skin disability, and the record does not 
show that efforts were made to examine the veteran at a time 
in which the disorder was active.  The veteran actually 
reported to the outpatient clinic on July 17, 2000, but was 
told to keep his scheduled appointment of September 29, 2000.  
The July 19 not is not detailed.  A remand creates a right in 
the veteran to compliance with the instructions contained 
herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Board notes that with regard to increased 
rating claims for skin disorders, VA is required to provide a 
compensation and pension examination during an active stage 
of the disorder, if possible.  Ardison v. Brown, 6 Vet. App. 
405 (1994), but see Voerth v. West, 13 Vet. App. 117 (1999) 
(holding that an examination is not required during an active 
stage of a skin disorder that lasts only a few days or when 
the skin disability does not interfere with employment).  In 
light of the foregoing, the Board is of the view that another 
VA examination should be scheduled during an active stage of 
the veteran's service-connected disability, if possible.  

Accordingly, the case is remanded to the RO via the AMC for 
the following:


1.  Thereafter, the RO should make arrangements 
with the appropriate VA medical facility for 
the veteran to be afforded a dermatology 
examination to ascertain the severity of his 
service-connected seborrheic dermatitis of the 
scalp.  Send the claims folder to the examiner 
for review.  All necessary tests should be 
accomplished.  To the extent possible, the 
examination should be scheduled during a time 
in which the veteran experiences a flare-up of 
his service-connected disorder.  (If an 
examination during an active of stage of the 
disability is not possible, it should be so 
indicated in writing).  
The examiner should obtain from the veteran his 
detailed clinical history.  All pertinent 
dermatological pathology found on examination 
should be noted in the report of the 
evaluation.  


As to the veteran's service-connected 
seborrheic dermatitis of the scalp, the 
examiner should comment on the presence 
(including extent and severity) or absence of 
ulceration, exfoliation, crusting, systemic or 
nervous manifestations, and exceptional 
repugnance.  The examiner should note the 
percentage of the entire portion of the 
veteran's body and the percentage of the 
exposed areas of his body which are affected by 
his seborrheic dermatitis of the scalp.  Also, 
the examiner should note whether the service-
connected disability requires systemic therapy 
such as cortcosteroids or other 
immunosuppressive drugs, either for a total 
duration of the six weeks or more, but not 
constantly, or constant or near constant, 
during the past 12-month period.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating for 
seborrheic dermatitis of the scalp in excess of 
10 percent prior to September 29, 2000, and in 
excess of 30 percent since September 29, 2000.  
If the claim remains denied, the veteran and 
his representative, if any, should be furnished 
an appropriate supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



